DETAILED ACTION
Status of Application: Claims 1-18 are present for examination at this time.  
Claims 1-18 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 5/18/2020 and 10/18/2019 has been considered by the Examiner and made of record in the application file.
Priority
Applicant’s claim for foreign priority is acknowledged.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 7-9, and 15-18  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Method of Handling Device to Device Operations by Lee EP2922366A2	
With regard to claims 1 and 9, Lee discloses a method for transmitting a signal in a wireless network supporting a downlink and a sidelink, (and terminal related to such) the method figure 1; paragraph 0004) comprising:	receiving, by a remote terminal, downlink data from a base station through the downlink (figure 10; paragraph 0038: step 1002);	and transmitting, by the remote terminal, feedback information related with the downlink data to a relay terminal through the sidelink (figure 10; paragraph 0038: step 1006), 
wherein the downlink data is received by the remote terminal through at least one of downlink subframes preceding an (n-k)th subframe, where n and k each denote an arbitrary positive integer (figure 11; paragraph 0042: DL data in previous subframes 5,6),
the feedback information related with the downlink data is generated by the remote terminal in the (n-k)th subframe, and the feedback information related with the downlink data is transmitted to the relay terminal by the remote terminal in an nth subframe (figure 11; paragraph 0042: HARQ feedback transmission in subframe 2 of UL/DL configuration 2, to respond to one or more receptions in the subframes 5 and/or 6 of a previous frame, thus with an offset of 6 subframes).
With regard to claims 2 and 9 , Lee discloses the method of Claim 1 and (and terminal related to such), wherein the remote terminal does not receive the signal from the relay terminal through the sidelink and the remote terminal does not transmit the feedback information related with the downlink data to the base station through an uplink (Lee at ¶5 where the communication may be D2D aka device to device which would be a sidelink, or D2C, aka device to cellular).

With regard to claims 7 and 15, Lee discloses the method of Claim 1 and (and terminal related to such), wherein the feedback information related with the downlink data is transferred to the base station through the relay terminal (Lee at ¶35 where feedback can be on DL or UL).
With regard to claims 8 and 16 , Lee discloses the method of Claim 1 and (and terminal related to such), information on the subframe in which the feedback information related with the downlink data is transmitted to the relay terminal is transferred to the base station (Lee at ¶46 where the HARQ feedback can be relayed back to the cellular network, D2C).
With regard to claim 17 Lee discloses the method of claim 1, wherein the remote terminal is configured to communicate with at least one a mobile terminal, a network, and an autonomous driving vehicle  (Lee at ¶46 where the HARQ feedback can be relayed back to z cellular network, D2C).With regard to claim 18 Lee discloses the terminal of Claim 9, wherein the processor is configured to control the transceiver to communicate with at least one a mobile terminal, a network, and/or an autonomous driving vehicle  (Lee at ¶46 where the HARQ feedback can be relayed back to z cellular network, D2C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6,10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of “Long Term Evolution-Assisted NR Flexible Radio Access by Pelletier US2019/0099498 (“Pelletier”)

With regard to claims 3 and 10, while Lee discloses the method of Claim 1 (and terminal related to such), Lee does not explicitly state that which is known in the art of communications as taught by Pelletier. Pelletier discloses:  wherein the feedback information related with the downlink data includes Hybrid Automatic Repeat request (HARQ) information for the downlink data and the HARQ information for the downlink data includes a most recent ACK/NACK state corresponding to a specific HARQ process ID (Pelletier at ¶171 where the feedback in the system uses HARQ and ties ACK/NACKs to specific HARQ Processes).
Reasons to Combine: Lee and Pelletier are form similar fields of endeavor, D2D communications and feedback via sidelink.  Both systems use HARQ protocols.  ACK/NACK messages are commonly tied to a process ID.  If one wants to use HARQ and ACK/NACKs with such it would make sense to use an ACK/NACK system in its most common form as outlined by Peleltier.  Therefore it would have been obvious to one of ordinary skill in the art who would want to use HARQ in an ordinary manner to combine Pelletier with Lee.  This interpretation is noted in the Cai document listed towards the end of this office action. With regard to claims 4 and 12, Lee in view of Pelletier disclose the method of (and terminal related to such) claim 3, wherein the feedback information related with the downlink data further includes information on an HARQ process ID (Pelletier at ¶171 where the feedback in the system uses HARQ and ties ACK/NACKs to specific HARQ Processes).With regard to claims 6 and 14 , Lee in view of Pelletier disclose the method of (and terminal related to such) claim 1, wherein the feedback information related with the downlink data includes channel status information (CSI) for the downlink (¶¶4, 75, 294 where CSI information is part of the downlink information).

Documents Considered but not Relied Upon
The documents below were considered.
“System and Method for Uplink Timing Synchronization” by Cai et al., US2009/0161654A1. Evidences that ACK/NACKs are part of HARQ and why.
“Network Architecture, Methods, and Devices for a Wireless Communications Network” by Parkvall et al., US2017/0331670 (¶¶1554 and 1813-1816).  Similar to the Pelletier reference and discusses use of HARQ with sidelink in LTE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642